Citation Nr: 1208487	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a kidney disorder, diagnosed as renal insufficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1979.

This matter is on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Neither sleep apnea nor a chronic back disorder have been diagnosed at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or aggravated by service and is not currently shown. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

2.  Sleep apnea was not incurred in or aggravated by service and is not currently shown. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.   Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The Board notes that a series of VA treatment records from 1979 to 1990 have been associated with the Veteran's claims file.  This evidence was received after the last RO review and did not include a waiver.  The Board has, accordingly, reviewed the additional evidence.  However, while this evidence is not repetitive of prior evidence, none of this evidence pertains to his claims related to either a low back disorder or sleep apnea.  Accordingly, to the extent that the claims are being adjudicated, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO also obtained the records submitted by the Veteran in conjunction with a claim for benefits with the Social Security Administration (SSA).  The Veteran submitted his own private treatment records as well.  

Further, as noted, the Veteran provided oral testimony before the undersigned.  In that regard, after noting that there was no evidence indicating a diagnosis of sleep apnea, the record was held open for 60-days (until November 21, 2011) to permit the Veteran the opportunity to submit such evidence.  A statement received from the Veteran on December 13, 2011, asked for additional time.  Thereafter, in a statement received on December 20, 2011, the Veteran reported that he was scheduled to undergo a sleep study on December 27, 2011.  He also indicated that he working to obtain evidence from an "out of town" doctor.  To date, and despite the passing of 120 days from the personal hearing and over six weeks since the alleged sleep study, no additional evidence has been received.  

The Board emphasizes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was given notice of the importance of submitting evidence showing a current diagnosis of sleep apnea, and he expressed his understanding by asking for the record to be held open on numerous occasions.  The Veteran has an obligation to assist in the adjudication of his claim.  He cannot remain passive when he has relevant information.

The Board acknowledges that VA medical opinions were not obtained to determine the nature and etiology of his sleep apnea or back disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Court of Appeals for the Federal Circuit upheld a determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, the evidence does not indicate that either sleep apnea or a back disorder was shown while on active duty.  There is also no objective medical evidence documenting a diagnosis of sleep apnea or a chronic low back disability since service.  On the contrary, as will be discussed below, the record is replete with findings that the Veteran's musculoskeletal has routinely been evaluated as normal.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran served in the Army from November 1976 to December 1979.  He is claiming entitlement to service connection for a back disorder and for sleep apnea.  Specifically, at his hearing before the Board in September 2011, he stated that he was involved in changing an anti-collision light on a running helicopter in 1978 and was struck in the head by a moving rotor blade.  See Hearing Transcript (T.) at 3.  Although he did not state whether he received any treatment for a head injury, he stated that the incident led to stiffness in his back (T. at 3).  With regard to his sleep disorder, he stated that he was experiencing trouble sleeping since active duty which occurs periodically (T. at 6).  

As an initial matter, the Veterans service treatment records reflect no complaints of, treatment for, or a diagnosis related to either sleep apnea, a back disorder or any symptoms reasonably attributed thereto.  The treatment records also do not reflect any treatment related to a head injury despite his claim that he was struck by moving helicopter blade.   Significantly, the Veteran's separation physical examination performed coincident with his medical evaluation board review in October 1979 did not reflect any sleep apnea related disorder or back disorder.  Neither sleep apnea nor a back disorder was noted in service.

The post service evidence does not reflect a current diagnosis of sleep apnea or a chronic low back disability at any time during the appeal period.  Indeed, a review of the record it is entirety fails to that either of these disorders has been diagnosed since the Veteran left active duty.  

First, regarding his back complaints, it is noted that he was treated for complaints of tightness in his neck in May 1981.  However, he attributed this tightness to the resumption of antipsychotic medication rather to any incident in active duty.  He made no complaints of back symptomatology.  To the contrary, the Veteran specifically exhibited no musculoskeletal symptomatology on a number of occasions.  For example, in January 1980, an evaluating physician observed that all of the Veteran's "physical abilities are above average for his age."  VA evaluations in January 1982 and January 1983 also both indicated a normal spine.  Evaluations in October 2005, March and April 2006 and April 2008 all indicated normal musculoskeletal characteristics and, in fact, he specifically denied any arthritis, body aches, neck pain or injury at a private evaluation in August 2009.  Therefore, the competent evidence does not indicate the presence of a current back disorder.  

With regard to the Veteran's sleep apnea claim, the post-service treatment records reflect complaints of insomnia, but there has been no diagnosis of sleep apnea at any point.   It is true that he was once evaluated for sleep apnea in April 1988.  However, no conclusions were made as the study was abnormal based on an insufficient total sleep time.  Thus, while there have been complaints related to sleep apnea, this condition has also never been diagnosed.   

Therefore, the evidence of record does not indicate that the Veteran has been diagnosed with either disorder claimed on appeal.  At best, he has complained of some sleep difficulty and neck pain.  These assertions of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001). 

In considering these claims, the Board has also considered the statements made by the Veteran relating these claimed disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the current presence of sleep apnea or a chronic low back disability.  See Jandreau, 492 F.3d at 1377, n.4.  Again, he is certainly capable of providing a history of sleep problems and low back pain.  However, because neither sleep apnea nor a chronic back disability (there are a myriad of different types of back disabilities) is diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding whether these disorders are currently diagnoses are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied to this extent.


ORDER

Service connection for a chronic low back disorder is denied.  

Service connection for sleep apnea is denied.


REMAND

With regard to his claim for a kidney disorder, which has been diagnosed as renal insufficiency, the Veteran asserted at his hearing at the Board in September 2011 that this disorder is secondary to the residuals of his Crohn's disease, which includes an iliostomy he underwent in May 2002 (T. at 6).  

At the time the Veteran submitted his claim for benefits, he was not service connected for any disorder.  Therefore, the RO had not considered entitlement to service connection as secondary to another service-connected disability, as is contemplated under 38 C.F.R. § 3.310 (2011).  However, in a March 2011 decision, the RO granted service connection for Crohn's disease.  Therefore, the issue of entitlement to renal insufficiency as a secondary condition to Crohn's disease has been raised.  

Although the Veteran underwent a VA examination regarding his Crohn's disease in September 2010, the examiner did not provide an opinion as to whether the Veteran's renal insufficiency is a result of his Crohn's disease or the surgical procedures he underwent to treat that disability.  Therefore, a VA examiner's opinion is necessary to address this question.  

Accordingly, the case is REMANDED for the following action:

1. Acquire all available VA treatment records for the Veteran from the VA Medical Center in Chicago, Illinois, since August 2010, as well as any prior records not already of record.  

The Veteran should be requested to provide any information regarding additional treatment records that he may have in his possession relating to any kidney disorder identified.  If he has received additional treatment since this claim was certified for appeal, the RO should attempt to acquire the associated records, after obtaining the Veteran's authorization.

2.  Schedule the Veteran for an examination with a VA examiner to determine the nature and etiology of any kidney disorder that may exist. The claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner.

Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any renal disorder is attributable to active duty.

The requested opinion must be accompanied by a thorough reasons and basis for the opinion rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


